Citation Nr: 0913659	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  06-07 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) with major 
depressive disorder.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease with a history of herniated 
nucleus pulposus L5-S1.

3.  Entitlement to an initial rating in excess of 10 percent 
for L5 radiculopathy of the right lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent 
for intermittent vertigo. 

5.  Entitlement to a compensable initial evaluation for 
tension headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to 
February 1998 and February 2003 to July 2004. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

The issues of increased ratings for vertigo, degenerative 
disc disease, and L5 radiculopathy are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the 
Veteran's PTSD manifests in symptoms including depressed 
mood, anxiety, occasional panic attacks, chronic sleep 
impairment, and mild memory loss.

2.  The preponderance of the evidence indicates that the 
Veteran's headaches occur approximately three to four times 
per week; however, they are not reported as being 
prostrating.



CONCLUSION OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& West Supp 2007); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 
9411 (2008).

2.  The criteria for a compensable rating for tension 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a July 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  A 
letter advising the Veteran of the evidence needed to 
establish a disability rating and effective date was issued 
in March 2006.  

However, these appeals arise from initial awards of service 
connection.  In Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) 
(2008).  Thus, because the notice that was provided before 
service connection was granted was sufficient, VA's duty to 
notify in this case has been satisfied.  See generally Turk 
v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from 
an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); Fenderson v. West, 12 Vet. App. 119 (1999) 
(establishing that initial appeals of a disability rating for 
a service-connected disability fall under the category of 
"original claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post service treatment 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   Moreover, as the Board concludes 
below that the preponderance of the evidence is against the 
Veteran's claims, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  See Sanders, 
487 F.3d 881.  Therefore, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2087); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

PTSD

The Veteran's PTSD is currently rated under Diagnostic Code 
9411.  38 C.F.R. 
§ 4.130.  Under this Code a 30 percent rating is warranted 
for PTSD where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 


A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id. 
 
A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 
 
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM 
IV)).  Scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  While the Rating Schedule does 
indicate that the rating agency must be familiar with the 
DSM IV, it does not assign disability percentages based 
solely on GAF scores.  See 38 C.F.R. § 4.130 (2008).  

Turning to the evidence, the Veteran had a PTSD assessment 
during July 2004.  The Veteran reported having problems 
sleeping secondary to shortness of breath when lying down.  
The Veteran also indicated that he had hypervigilance; 
nightmares; intrusive memories of Iraq one or two times per 
day; chronic depression with lethargy and motivation 
problems; no current suicidal ideation; and short-term memory 
loss.  The Veteran indicated that on a typical day he did 
house work or yard work in the morning; recreational activity 
in the afternoon; and spent time with his wife in the 
evenings.  On objective examination, the Veteran was polite 
and cooperative and oriented in all spheres.  His mood was 
mildly depressed.  He had a full affect with initial anxiety.  
His short-term memory was reported as fair; his concentration 
was good; his thought processes were goal directed; and there 
were no current auditory or visual hallucinations.  The 
examiner indicated the Veteran had hallucinations and 
suicidal ideation as a child but not presently.  In summary, 
the examiner indicated that the Veteran had mild PTSD and he 
was fully employable.  The Veteran was diagnosed with PTSD 
(GAF of 60) and major depressive disorder (GAF of 55), both 
secondary to active service in Iraq.

VA treatment records dated from March 2005 until January 2006 
indicate that the Veteran received mental health treatment 
during that time period.  The Veteran generally reported 
chronic depression; problems with sleeping; nightmares; poor 
memory and concentration; irritability; lack of motivation; 
anxiety; and intrusive memories of Iraq.  The Veteran did not 
report suicidal ideation or any type of hallucinations.  More 
specifically, a mental health intake note dated in March 2005 
indicates that the Veteran was alert and attentive; grooming 
was appropriate; speech was at a normal rate and rhythm with 
intact language; affect was congruent with dysphoric and 
depressed mood; no hallucinations; normal and coherent 
thought processes; no suicidal or violent ideation; good 
judgment and insight; intact memory; and an above average 
fund of knowledge.  The Veteran was given a GAF score of 45 
with a 65 for the previous year.  A May 2005 treatment note 
indicates that the Veteran was extremely modulated given his 
life experiences and did not appear depressed.  The Veteran 
indicated during this visit that he felt 100 percent better 
and that he was doing some work with a friend.  During June 
2005 treatment, the Veteran indicated that he had a panic 
attack while helping a cyclist who had been hit by a car.  In 
a July 2005 telephone contact, the Veteran indicated that he 
was doing great.  In a December 2005 treatment note, the 
examiner indicated that the Veteran's depression was 
reasonably well controlled.  His sleep was generally good so 
he was only taking his medication for it infrequently.  The 
Veteran indicated that he thought about Iraq frequently but 
it was generally not too disturbing.  It was noted that he 
was currently working in the production of commercials and 
was loving it.    

Upon review of the record, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran's symptomatology more nearly approximates that 
contemplated in the 50 percent disability rating.  The 
Veteran does not have a flat affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impaired judgment; or 
impaired abstract thinking.  The Board notes that the Veteran 
reported at one time that he had passive suicidal ideation 
and hallucinations in the past, but there is no indication 
that the Veteran had suicidal ideation or hallucinations 
during the time period relevant to the Veteran's claim.  
While the Veteran has noted some problems with motivation, 
when considered with his other symptomatology, this, in and 
of itself, does not reflect a level of disability consistent 
with the criteria for a 50 percent rating.  Further, the 
Veteran's depressed mood, anxiety, occasional panic attacks, 
mild memory loss and chronic sleep impairment are 
contemplated in the 30 percent disability rating.

The Board notes that the Veteran was assigned a GAF score of 
45 during his initial mental health intake assessment by a 
Social Worker.  However, that report was primarily 
establishing the basis for the diagnosis of mental illness, 
rather than conducting a mental status examination.  Thus, 
sufficient symptomatology was not provided supporting the GAF 
score assigned.  Therefore, the Board attaches more weight to 
the GAF score assigned by the examining psychiatrist, who has 
greater expertise in the field, during the VA examination.  
That examination provided a complete mental status 
examination, and described the impact of the Veteran's 
disability on his social and vocational activities.  As such, 
the Board finds the VA examination results to be more 
probative of the level of the Veteran's disability.  

For the reasons set forth above, the Board finds that the 
Veteran's disability picture does not reflect symptomatology 
which more nearly approximates the criteria for a 50 percent 
or higher rating at any point during the course of the claim. 

Headaches

Under Diagnostic Code 8100, migraines with characteristic 
prostrating attacks averaging one episode in 2 months over 
the last several months warrant the assignment of a 10 
percent evaluation.  A 30 percent evaluation is warranted for 
migraines with characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  
A 50 percent evaluation is warranted for migraines with very 
frequent and completely prostrating and prolonged attacks 
that produce severe economic inadaptability.  38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2008).

The Veteran's tension headaches are evaluated analogously to 
migraine headaches.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

The Veteran was afforded a neurological VA examination during 
July 2004 for his headaches.  The Veteran indicated that his 
headaches felt like a tension headache with tenderness and a 
pulling sensation on his scalp.  The Veteran reported no 
changes in vision but he did report some photophobia.  The 
Veteran further indicated that the headaches typically 
happened three or four times a week and lasted for one hour.  
The Veteran reported he did not leave work due to a headache 
and did not necessarily have to go to bed to lie down.  The 
examiner indicated that the Veteran had muscle tension 
headaches which occurred three times a week but were not 
incapacitating.

The Veteran indicated in his Notice of Disagreement dated in 
March 2005 that he had an average of 15 headaches per month, 
which is consistent with the frequency described to the VA 
examiner.  

VA records contained in the claims file do not indicate 
treatment for or complaints of headaches.

Upon consideration of the evidence, the Board finds that the 
Veteran's current non-compensable rating best encompasses his 
disability rating for tension headaches.  In this regard, the 
Board notes that the examiner indicated that the Veteran his 
headaches were not incapacitating, and the Veteran indicated 
he did not have to leave work or lie down due to his 
headaches.  In this regard, the Board additionally notes the 
short duration of the Veteran's headaches, indicated as 
lasting approximately one hour.  Thus, as described, the 
Veteran's headaches are not prostrating in nature.  

In summary, the preponderance of the evidence is against the 
claim for a higher initial evaluation for tension headaches.

Other Considerations

The Board has also considered whether the Veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's PTSD or headaches.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluations are, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD) with major depressive 
disorder is denied.

Entitlement to a compensable initial evaluation for tension 
headaches is denied.


REMAND

The Veteran also claims entitlement to an increased initial 
rating for vertigo, degenerative disc disease of the 
lumbosacral spine, and right lower extremity radiculopathy.  
However, the Board finds that additional development is 
needed prior to consideration of these claims on appeal.  

With respect to the claim for an increased initial rating for 
vertigo, the Veteran was afforded a neurological VA 
examination during July 2004 during which the Veteran 
reported intermittent periods of vertigo which typically 
occurred while going up and down stairs about once a week.  
The Veteran indicated that he would suddenly feel very light 
headed and things would spin.  He would then hold onto the 
stair railing until the episode was over, usually lasting 
just a few seconds.  The Veteran indicated in his Notice of 
Disagreement dated in March 2005 that he staggered at times 
when he became dizzy.  

As it has been over four years since his last examination for 
this condition, and his Notice of Disagreement indicates that 
the condition may have worsened, the Board is of the opinion 
that a current VA examination is needed to evaluate the 
claim.  

With respect to the claim for an increased initial rating for 
degenerative disc disease and right lower extremity 
radiculopathy, the Board notes that the July 2004 examination 
did not indicate whether the Veteran had incapacitating 
episodes as due to the Veteran's back symptomatology.  Thus, 
the claim for an increased rating for degenerative disc 
disease must be remanded for an additional VA examination.  
Additionally, the Board notes that the Veteran's claim for an 
increased rating for his degenerative disc disease is 
inextricably intertwined with his claim for an increased 
rating for lower extremity radiculopathy.  As such, action on 
this issue is deferred.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision on one issue cannot be rendered until the other 
issue has been considered).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names 
and addresses of all medical care providers 
who have treated him for his lumbar spine 
condition, right lower extremity 
radiculopathy, and vertigo since July 2004.  
After securing the necessary release, the 
RO/AMC should obtain any records which are 

not duplicates of those already contained 
in the claims file.  Additionally, relevant 
VA treatment records dating since January 
2005 should be obtained from the Denver VA 
healthcare system.

2.  The Veteran should be afforded a VA 
spine examination to determine the current 
severity of his degenerative disc disease 
of the lumbosacral spine and right lower 
extremity radiculopathy.  The Veteran's 
claims file should be provided to and be 
reviewed by the examiner.  All tests 
deemed necessary should be conducted and 
the results reported in detail.

The examiner should provide range of 
motion in degrees, to include the degree 
at which pain begins.  The examiner should 
comment on the functional limitations 
caused by pain and any other associated 
symptoms, to include the frequency and 
severity of flare-ups of these symptoms, 
and the effect of pain on range of motion.  
The examiner should describe any 
neurological symptoms associated with his 
degenerative disc disease.  The examiner 
should also comment concerning whether the 
Veteran experienced any incapacitating 
episodes, requiring bed rest prescribed by 
a physician.  

3.  The Veteran should be afforded a VA 
ear disease examination to determine the 
current nature and severity of his 
vertigo.  The Veteran's claims file should 
be provided to and be reviewed by the 
examiner.  All tests deemed necessary 
should be conducted and the results 
reported in detail.  The frequency, 
severity, and duration of the vertigo 
attacks should be reported.

4.  After the development requested above 
has been completed to the extent possible, 
review the record.  If the benefits sought 
on appeal remain denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


